UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33540 (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (262) 253-9800 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 Par Value NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The aggregate market value of the voting stock held by non-affiliates, computed by reference to the last sales price on December 31, 2012, which was the last business day of the registrant's most recently completed second fiscal quarter, was $23,853,725. The number of shares of the registrant’s Common Stock outstanding as of September 30, 2013 was 88,538,801. DOCUMENTS INCORPORATED BY REFERENCE The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days after the end of the fiscal year ended June 30, 2013. Portions of such proxy statement are incorporated by reference into Part III of this Form 10-K. ZBB ENERGY CORPORATION 2-K ANNUAL REPORT TABLE OF CONTENTS Page PART I 3 Item1. Business 3 Item1A. Risk Factors 11 Item1B. Unresolved Staff Comments 17 Item2. Properties 18 Item3. Legal Proceedings 18 Item4. Mine Safety Disclosures 18 PARTII 19 Item5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item6. Selected Financial Data 20 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 20 Item7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item8. Financial Statements and Supplementary Data 24 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 52 Item9A. Controls and Procedures 52 Item9B. Other Information 52 PARTIII 53 Item10. Directors, Executive Officers and Corporate Governance 53 Item 11. Executive Compensation 53 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 Item13. Certain Relationships and Related Transactions, and Director Independence 53 Item14. Principal Accounting Fees and Services 53 PARTIV 54 Item15. Exhibits and Financial Statement Schedules 54 Signatures 55 2 PART I Forward-Looking Statements The following discussion should be read in conjunction with our accompanying Consolidated Financial Statements and Notes thereto included within this Annual Report on Form 10-K.In addition to historical information, this Annual Report on Form 10-K and the following discussion contain statements that are not historical facts and are considered forward-looking within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.These forward-looking statements contain projections of our future results of operations or of our financial position or state other forward-looking information.In some cases you can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will” and “would” or similar words. We believe that it is important to communicate our future expectations to our investors.However, there may be events in the future that we are not able to accurately predict or control and that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements.Investors are cautioned not to rely on forward-looking statements because they involve risks and uncertainties, and actual results may differ materially from those discussed as a result of various factors, including, but not limited to: the cost and timing of developing our products; our ability to raise the necessary capital to fund our operations; market acceptance of our ZBB EnerStore® and ZBB EnerSection® systems and other new products; our ability to grow rapidly while successfully managing our growth; our ability to establish and maintain relationships with third parties with respect to product development, manufacturing, distribution and servicing and the supply of key product components; the cost and availability of components and parts for our products; our ability to develop commercially viable products; our ability to reduce product and manufacturing costs and improve our global supply chain; our ability to demonstrate system reliability for both our ZBB EnerStore and ZBB EnerSection products; our ability to successfully expand our product lines; competitive factors, such as price competition and competition from other traditional and alternative energy companies; our ability to manufacture products on a large-scale commercial basis; our ability to retain our managerial personnel and to attract additional personnel; the successful management of our international operations, including our international joint ventures; our ability to protect our intellectual property; the cost of complying with current and future federal, state and international governmental regulations; and other risks and uncertainties discussed under Item 1A—Risk Factors.Readers should not place undue reliance on our forward-looking statements.These forward-looking statements speak only as of the date on which the statements were made and are not guarantees of future performance.Except as may be required by applicable law, we do not undertake or intend to update any forward-looking statements after the date of this Annual Report on Form 10-K. Item 1. Business ZBB Energy Corporation (“ZBB,” “we,” “us,” “our,” or the “Company”) serves the global need for reliable power in off-grid and grid-connected environments by designing and manufacturing innovative energy storage and power control technologies.ZBB’s wholly owned subsidiary, Tier Electronics, provides specialty power electronics serving various markets that require demanding design and performance criteria, including the hybrid electric vehicle market. Incorporated in the United States in 1998, the Company focused on advancing proprietary zinc bromide rechargeable electrical energy storage technologies, ultimately leading to the current generation ZBB EnerStore flow battery, utilizing the Company’s zinc bromide chemistry. In 2010, the Company accelerated its strategy to become a leading developer and manufacturer of modular, scalable and environmentally friendly power systems, leveraging its unique power electronics capabilities to provide the market with storage systems to serve a multitude of markets, applications and geographies.The ZBB EnerSection power and energy control center was the resultant product introduced as the enabling technology to ensure that in off-grid and grid-connected environments, all conventional and renewable generating assets are effectively prioritized and optimized to ensure loads are always served with the most cost effective power and energy. ZBB EnerSystems™, platforms combining energy storage and power electronics capabilities, are presently deployed in markets and applications around the world, ensuring power reliability, independence and security.Headquartered in Menomonee Falls, Wisconsin, USA, ZBB also has offices in Perth, Western Australia.In December 2011, the Company contributed cash and certain assets to ZBB PowerSav Holdings Limited, which contributed assets to form Meineng Energy, a joint venture in China. The Company’s advanced electrical power management platforms target the growing global need for distributed renewable energy, energy efficiency, power quality and grid modernization. The consolidated financial statements include the accounts of the Company and those of its wholly-owned subsidiaries, Tier Electronics LLC which operates manufacturing facilities in Menomonee Falls, Wisconsin, ZBB Energy Pty Ltd. (formerly known as ZBB Technologies, Ltd.), which has an advanced engineering and development facility in Perth, Australia, and its sixty percent owned subsidiary ZBB PowerSav Holdings Limited located in Hong Kong, which was formed in connection with the Company’s investment in a China joint venture. A former wholly-owned subsidiary, ZBB Technologies, Inc., was merged with and into ZBB on January 1, 2012. 3 Our Products These are disruptive times for the power industry, and the industry must adapt to meet the challenges of a grid built on old technology and uneconomic, dispatched generation. With an abundance of renewable energy generation to be realized in various domestic and international locations, problems utilizing power from renewables persist because the grid network cannot effectively utilize the additional and inherently variable generation propensity of the renewables.The grid today simply isn’t designed to accommodate such influxes and their intrinsic variability. Our products address the grids limiting capabilities by integrating uncontrolled power flows into economical, clean and reliable power systems, providing proven solutions to modernize and create self-healing grids to mitigate the limitations of grids throughout the world. Our products are also used throughout the world in remote micro grid applications, often completely off-grid, to leverage benefits from convergent value streams afforded by ZBB technologies’ ability to provide consistent and reliable power to loads in remote areas from multiple, inherently variable renewable and conventional energy sources. Advanced Energy Storage ZBB EnerStore flow batteries are modular and scalable, self-contained and front accessible – making them ideal for distributed energy projects whether on or off the grid. The ZBB EnerStore captures multiple value streams including time shifting, firming of renewables, load management and system backup. ZBB EnerStore zinc-bromide flow batteries provide: ● The lowest cost of ownership over a 20-year design life in bulk energy storage applications ● 5x the energy density of vanadium redox flow battery designs ● A patented, integrated DC bus design requiring no onsite wiring for DC power connections ● A black-start capable system with no external auxiliary power input required ● A modular, redundant and scalable architecture from 50 kWh to Multi MWh from a single point of system connection ● Wide ambient operating temperature range with no external structures or climate controlled enclosures required for outdoor placement ● A system requiring no additional ventilation, fire suppression or spill containment for indoor locations While ZBB manufactures flow battery technology, we are storage agnostic in our approach to designing systems, utilizing the best price and performance storage technology for the application and operating environment, often times using two or more types of energy storage in a hybrid configuration to optimize power and energy performance characteristics. Power Electronic Systems The ZBB EnerSectionpower and energy control center provides a firm, dispatchable, renewable and back-up power plant for everyday energy management and emergency operations. Its configurable architecture integrates multiple AC and DC power generation sources together with one or many different types of energy storage units combined with any blend of utility grid-tie inverters, stand-alone inverters for off-grid AC power and/or DC outputs to provide DC power. The ZBB EnerSection power and energy control center is: ● The heart of the ZBB EnerSystem, requiring only a single point of connection to all connected power sources and storage ● A universal, modular design integrating any power input and output with any storage device via discrete power electronic ‘buckets’ ● Easily and quickly expanded or modified in the field ● Utilizes inverters that are certified to the UL1741 standard ● Patented with a common DC bus seamlessly hybridizing multiple battery traits —providing a fast response with long discharge bulk storage as needed ● Rated from 25kw to Multi MW ● A system with a wide temperature range of -22°F to 122°F / -30°C to 50°C 4 ● Available with additional AC and/or DC output ‘buckets’ for continuous, grid independent power supply to critical loads onsite ● Customizable with an optional ZBB Grid Isolation Disconnect (GID) which automatically provides both normal and backup power supply with controls to isolate power to and from the grid supply, while connecting customer loads with onsite generation and storage during outages, then seamlessly reconnects to the normal grid operation when grid service is restored. Integrated Power Management Platform and Energy Storage The ZBB EnerSystem integrated energy management platform combines the power and energy controls of its ZBB EnerSection and advanced energy storage with its ZBB EnerStore battery, or a hybrid of various energy storage technologies, to optimize local, renewable energy resources and other power inputs from any source. ZBB EnerSystem Integrated Power Management System and Energy Storage The ZBB EnerSystem: · Optimizes and integrates multiple, often intermittent energy sources into power that is manageable, cost-effective, clean, safe and secure · Includes the ZBB EnerSection, a hybrid power conversion system and intelligent energy management system · Is configurable, modular, flexible and scalable for on-grid, off-grid and/or grid-as-backup (grid conversion) · Has an open architecture that integrates multiple, simultaneous renewable energy sources including the grid as an input, with AC and/or DC critical power outputs · Combines with energy storage, like the ZBB EnerStore or in a Hybrid Storage configuration that ensures continuous power regardless of momentary ramps up and down in generation supply and load demand · Is factory-built and tested as a unique configuration for each customer application. The ZBB EnerSystem can be configured with a variety of storage technologies to create the optimal solution for a given application. Each unique platform configuration provides an intelligent management system to realize multiple value streams including demand charge avoidance, enabling a higher penetration of renewables, management of DC circuits, avoiding turning loads off due to “Demand Response” and saving money by peak shaving or time shifting to lower rates. ZBB Platforms ZBB energy storage and power control platforms are used in Grid Interactive, Grid Independent, and Grid Conversion environments for a variety of applications across all markets, both domestic and abroad. There are numerous value streams created by ZBB’s ability to provide consistent and reliable power from multiple, inherently variable, renewable energy sources. Grid Interactive (Grid-Tied) When connected to a stable grid, the ZBB EnerSystem can be used as a bi-directional, hybrid conversion platform, integrating multiple renewable and/or conventional power sources with energy storage.It provides for steady state output, emergency power supply and/or arbitrage pricing schemes to and from the utility supply. Grid Independent (Off Grid) When grid power is cost prohibitive, sporadic or completely unavailable, the ZBB EnerSystem supports the integration of nearly any combination of on-site power generating sources — creating a reliable microgrid.ZBB’s system allows for electrical cost savings and a reduction of diesel fuel power generation. Grid Conversion (Grid as Input) When energy is inconsistent, ZBB’s platform allows the grid to be used as a one way input to provide continuous power flows from connected resources – improving overall power availability.This platform isolates the load from various grid disturbances, variability of renewable sources, and minimizes the need to switch to or start-up diesel gen sets. 5 Target Markets by Application Whether connected to the grid or not, ZBB’s power and energy control solutions are used in a variety of applications and markets. The primary users of our energy storage systems are expected to be utility companies at the distribution level, commercial/industrial users and remote off-grid applications. Microgrids In applications where power is inconsistent, unreliable or relies on diesel generators, the ZBB EnerSystem provides a microgrid solution that can function as an autonomous island of power during times of emergency.With intelligent power management and storage, the ZBB EnerSystem uses a mix of energy sources, reduces dependence on diesel fuel power generation and avoids service interruptions providing grid stability even with increasing amounts of distributed renewable generation.The benefits of the ZBB EnerSystem in this application include: ·Reduce costly demand charges and peak rates ·Instant back-up power in combination with or in lieu of a diesel gen set ·Use normally ‘stranded assets’ during grid outages ·Modular and configurable architecture that is adaptable and scalable ·Transportable design allows for use in temporary bottlenecks and mobile platform needs. Commercial Buildings Commercial building energy use in the United States is extremely high, and with the cost of energy and the risk of energy reliability both rising — large power consumers are positioning themselves to be more energy independent.Commercial building owners, managers and integrators can reduce costs, integrate renewables with storage and smart grid interface, minimize the use of diesel generators, and improve the reliability, security and efficiency of electric power with a ZBB EnerSystem.The benefits of the ZBB EnerSystem in this application include: ·Minimize peak loads ·Participate in utility demand response programs without curtailing operations ·Maintain critical systems during power outages or failures ·Dampen the impact of Level 3 EV Fast Charging ·Gain greater efficiency and improve reliability using a DC distribution system ·Participate in Federal and State tax credits and grants. Remote/Off-Grid A remote or off-grid microgrid is usually built in areas that are a far distance from any transmission and distribution infrastructure and, therefore, have no connection to the utility grid. Remote microgrids operate in island mode 24/7 and are never connected to the grid.A ZBB EnerSystem can help provide clean, reliable electricity in remote off-grid environments by reducing or eliminating the use of diesel generators and lead-acid batteries.The benefits of the ZBB EnerSystem in this application include: ·Greatly reduce the use of generator fuel and challenges of frequent, challenging deliveries ·Minimize generator run-time, improve output efficiencies and reduce maintenance needs ·Optimize intermittent renewable sources ·Reduce complex system design, installation and operational architecture ·Displace bulky and costly lead-acid battery sets ·Lower cost for communication towers and provide remote power. 6 ZBB technology enables alternative energy growth and deployment. Specifically, we address the following issues in our target markets: Renewable Energy Renewable energy sources can be optimized to offer firm supply using the ZBB EnerSystem. As solar and wind production is naturally variable, it rarely meets peak demand.However, wind and solar power can be stored during hours of peak production (wind at night, solar during the day) regardless of demand, and then be discharged to supplement traditional generation when renewable output is lower during needed demand windows. Smart Grid The goal of the Smart Grid is to maximize the efficiency and reliability of the existing infrastructure as well as accommodate the continued integration of renewable power resources, however, the growth of the Smart Grid will depend on cost effective energy storage. Utilizing an integrated management platform is key to establishing “off grid” and “Smart Grid” electrical systems.Since emission producing diesel generator sets are polluting, costly to maintain, and as fuel costs continue to rise, interest in renewable generation for off grid and back-up power applications has been accelerating. A ZBB EnerSystem with renewable energy sources, deployed as an integrated solution to the problem, results in a reliable turnkey system capable of operating independent from the utility grid or as a Smart Grid solution. These systems can be used anywhere, including remote areas of the world where grid power can be sporadic or completely unavailable, or for consumers who prefer to operate off the grid. Energy stored throughout the grid can provide dispatchable power to address peak power needs, decreasing the use of expensive plants that utilities power up as a last resort when demand spikes, making the network less volatile. Energy storage is crucial for making the most of variable renewable energy sources once they’re connected to the grid. Commercial Users A ZBB EnerStore can be charged during low cost off-peak periods when energy rates (kWh) and peak demand charges (kW) are low, and discharged during higher cost on-peak hours. Demand charges and the differential between on-peak and off-peak charges are two of many factors in the cost/benefit analysis. The economic advantages result from the reduction of peak demand/capacity charges deferred during on-peak hours and the difference in energy prices from off-peak to on-peak. Marketing and Sales Over the course of the fiscal year, we have focused our sales and marketing organization and evolved the marketing and sales tools to develop new business opportunities that leverage our capabilities in advanced energy storage and power electronics. The team continues to win projects that demonstrate the value of ZBB’s technologies, and we are working to build a project pipeline of commercial applications that are repeatable and scalable. Our sales and marketing team is paving the way for larger bookings targets as the North American market expands renewable energy integration and grid modernization. ZBB is well positioned for growth in our targeted vertical markets and other applications across global markets. An important component of our marketing and sales strategy is to work with strategic partners in the United States and abroad who can help us achieve our business goals. ZBB has formalized and is executing on joint development and joint venture agreements in North America, South Korea and China, and will continue to evolve strategic relationships in geographic markets that offer rapid and substantial growth opportunities. These strategic partners offer numerous benefits, such as market entry and penetration, financial consideration, technical complement, government relationships and integration as well as support services. A small but growing company, we continue to demonstrate the ability to accomplish global reach and create strong partnerships that allow us to rapidly advance market penetration and technology development. 7 We have collaborated with a number of organizations in the transformation of ZBB into a commercial Company. These are some recent significant business highlights: · In May 2013, ZBB announced the successful commissioning of a "first-in-world" multi generation source ZBB EnerSystem that provides uninterrupted power to DC voltage lighting loads, rack power to servers and other miscellaneous loads at (VISA's flagship) data center. The ZBB EnerSection provides a completely integrated energy management platform ready to interconnect for the requirements for distributed grid regulation by utility companies · In March 2013, ZBB announced the launch of the first renewable energy, generator set and energy storage project sizing application, which is based on the ZBB EnerSystem platform. Powered by HOMER Energy's (Hybrid Optimization of Multiple Energy Resources) world-class optimization analytical engine, the new web-based application is accessible via ZBB Energy's corporate website, and is designed to provide optimized economic power system configurations for remote grid, microgrids, and intermittent grid supply applications by location · In January 2013, ZBB announced the receipt of an order for a Grid Independent ZBB EnerSystem™ with its ZBB EnerStore Zinc Bromide flow batteries to provide an integrated Microgrid Energy Management System to the University of Technology Sydney (UTS) to serve as a permanent power source, demonstration unit and learning platform in the newly constructed Broadway Building · In January 2013, ZBB announced that they entered into a strategic relationship with BPC Engineering (Moscow, Russia) www.bpcgroup.ru. This relationship introduces ZBB's line of products into the Russian and Commonwealth of Independent States (CIS) markets. BPC Engineering, already established as a major supplier of distributed generation in the Russian and CIS markets, will market, sell and support ZBB products effective immediately. In conjunction with the signing of the strategic relationship with BPC Power Systems, ZBB received the initial purchase order for a complete ZBB EnerSystem consisting of a ZBB EnerStore flow battery and ZBB EnerSection power and control center · In December 2012, ZBB announced it signed an agreement to supply its 2,000 kWh ZBB EnerStore System for the luxury eco-resort The Brando project in French Polynesia, designed to be the first LEED™ (Leadership in Energy and Environmental Design) Platinum certified destination resort in the world, as a new construction and in the campus category. The resort's electrical supply will include a mix of renewable energy sources, including an 896 kW array of photovoltaic (PV) panels and generators that use sustainable biofuels made from locally sourced coconut oil · In November 2012, ZBB announced a strategic supply agreement to provide controllers for Crosspoint Kinetics' second generation hybrid system. Crosspoint Kinetics' second generation hybrid systems, initially serving the Class 4, 5 and 6 small to medium size bus markets in the United States, are valued for providing significantly greater fuel efficiency and reduced carbon emissions. Many fleets throughout North America presently have these systems operating in their equipment · In July 2102, ZBB announced successful commissioning of its ZBB EnerSystem for the Illinois Institute of Technology's "Perfect Power" Micro Grid Project. Funded by IIT and the US Department of Energy ("DOE"), the "Perfect Power" micro grid system at IIT is the first energy distribution system of its kind in the United States · In July 2012, ZBB’s China Joint Venture Meineng Energy opened a state-of-the-art factory for manufacturing of advanced energy storage and control products. The factory is designed to have an annualized nameplate capacity rated at 100MWh of energy storage and control products Market Opportunities and Challenges Our highest value opportunities continue to be the vertical markets consisting of industrial and commercial buildings, microgrids and remote grids.These vertical markets benefit from different value streams depending on the region of the world, but they share the common objectives of looking to simply and cost effectively ensure power quality, integrate renewables, minimize use of intermittent generators and have the opportunity to operate independent of the commercial grid. Our near-term market growth initiatives are focused on opportunities for repeatable wins serving applications in the vertical markets that comprise our current order backlog, and utilize our Grid Interactive, Grid Independent, and Grid Conversion platforms in domestic and international markets. The commercial and industrial buildings vertical market we serve benefits from the “customer side of the meter” in geographies that reduce costs by eliminating demand charges, time shifting from peak rates, reducing or eliminating costly diesel and leveraging greater use and diversity of renewable energy sources by managing intermittency.There is a tremendous opportunity to win repeat orders in this vertical market in regions such as Hawaii that can immediately benefit from the aforementioned value streams, and in international markets because we can firm load power in regions where the grid offers poor power quality and is generally unstable and unreliable. 8 The micro grid and remote grid vertical markets benefit financially and strategically from ZBB’s capabilities, in that they are often minimizing the use of diesel by prioritizing and optimizing renewables while at the same time lessening dependence on the commercial grid. We have announced a number of projects for micro grid and remote grid applications, many of which are serving the Department of Defense, further establishing ZBB as the new standard for intelligent, integrated power management solutions.We have additional defense related projects in our pipeline, as well as remote grid applications serving the private commercial building market.These are grid independent applications that, if not for our capabilities, would often be completely reliant on local generation for their power requirements. In the grid-tied commercial building market, we recently announced that we commissioned a ZBB EnerSystem at a mid-rise residential apartment building near downtown Honolulu. The system consists of ZBB EnerStore zinc bromide flow battery modules and a ZBB EnerSection directly connected to a photovoltaic (PV) array. The ZBB EnerSystem provides an integrated, scalable, modular, intelligent storage and power solution. Our international partners in China (Meineng Energy) and South Korea (Lotte) are pursuing and engaging numerous opportunities solving various regional and market specific power issues, with the intent of leveraging those that prove to have the best near term adoption for longer term revenue growth and profitability. Meineng Energy is now operating in a new, state-of-the-art factory designed for an annualized nameplate capacity rated at 100MWh of energy storage and power control products. The 3,000 square meter production area is configured to assemble and test the full suite of ZBB Energy advanced energy storage and power electronics products. There are additional international markets with vertical specific targets that will play a significant role in our global growth, and our technology is designed to be easily adapted to region specific requirements to leverage a number of the same value streams present in the markets we serve today. We intend to align with strong regional partners as we enter additional international markets, and have active discussions with prospective strategic partners that offer the capabilities critical to achieving success in high growth, offshore markets. Domestically and internationally, we anticipate our technologies serve as utility controlled assets on the grid which will be a significant consideration as utilities search for ways to monetize distributed renewables as they continue to gain parity with the grid. Longer term vertical market considerations, such as for larger scale utility applications, are of interest, and our technology lends itself to scaling to larger block kWh hour sizes from our current block of 50 kWh units, we can scale for larger utility scale applications and decrease per kWh cost. In the markets presently served, we are often replacing or offsetting use of commercial diesel generators and “business as usual” practices.We are storage agnostic, in that the ideal battery for every application and operating environment does not exist.We have booked projects that utilize other types of energy storage in conjunction with our ZBB EnerSection power and energy control technology, as well as hybridized platforms combining other technologies with our ZBB EnerStore flow battery.By hybridizing technologies, we can ensure that loads get exactly the power needed for the duration required in a wide range of applications and operating environments. We have a substantial pipeline of projects serving diverse yet targeted markets and applications, indicating the interest in our technology as the answer to burning diesel fuel and operating with a “business as usual” mindset. The capabilities resident within ZBB’s wholly owned subsidiary, Tier Electronics, continue to provide opportunities to win custom power electronics business, specifically for applications requiring unique packaging, price and performance characteristics. Tier continues to demonstrate that their ability to move quickly from concept to prototype and subsequent production is of tremendous value in a variety of domestic and international markets, in applications as diverse as hybrid electric vehicles and utility line regulators. Competition As discussed elsewhere in this Business section of this Annual Report on Form 10-K, we believe our technologies and products provide us with certain competitive advantages in the markets we serve.However, even with these advantages, the market for renewable energy products and services is intensely competitive and continually impacted by evolving industry standards, rapid price changes and product obsolescence.Our competitors include many domestic and foreign companies, most of which have substantially greater financial, marketing, personnel and other resources than we do.Although we believe that the advantages described above and elsewhere in this Business section of this Annual Report on Form 10-K position us well to be competitive in our industry, as a small company, we are and will continue to be at a competitive disadvantage to most of our competitors, which include larger, established companies that have substantially greater financial, technical, manufacturing, marketing, distribution and other resources than we do. 9 Intellectual Property Our market position, in part, depends on our Intellectual Property (IP) portfolio and our ability to obtain and maintain intellectual property (IP) protection for our products, processes, technology and know-how. In addition, we must operate without infringing on the proprietary rights of others while preventing others from infringing on our proprietary rights. We seek to protect our IP by, among other methods, filing United States and foreign patent applications related to our proprietary technology, inventions and improvements that are important to the development and conduct of our business. We also rely on trademarks, trade secrets, know-how and continuing technological innovation to evolve and ensure our proprietary position. We have been issued international patents in several strategic countries including South Korea, China, Australia, Canada and Mexico and continue to pursue others for the ZBB EnerSection power and energy control technology US patent, issued in August of 2011.In July 2012 we also filed for US and international patents on enhancements to the ZBB EnerSection.Additionally, we have filed for multiple patents in the areas of advanced energy storage technology and power electronics and controls as they relate to our ZBB EnerStore battery and ZBB EnerSection power and energy control center, respectively, as well as, other power electronics products.Beyond the actual patent filings, we are presently in the process of completing disclosures and filings on several other patent filings in both the power electronics and controls and the ZBB EnerStore and ZBB EnerSection technologies. On an ongoing basis we review and evaluate the opportunity to expand our IP portfolio with an established roadmap of IP development as to the best means of protecting additional technologies related to each of the company’s core product areas; power electronics; energy storage; and system integration and control. In some circumstances we rely on trade secrets to protect our technology, and seek to protect our proprietary technology and processes, in part, by confidentiality agreements with our employees, customers, prospective customers, consultants, advisors and contractors. We use trademarks on some of our products, and have registered our ZBB EnerStore, ZBB EnerSection, ZBB EnerSystem and ZBB EnerTower™ marks in the United States and internationally. Advanced Engineering and Development Our key advanced engineering initiatives are: · The advancement of our zinc bromide flow battery technology both internally and in cooperation with strategic partners · Development of additional versions and sizes of the ZBB EnerSection and ZBB EnerStore · Expansion of the existing ZBB EnerSection plug-and-play module portfolio · Advancement of our remote monitoring and control platforms · Development of additional power electronics and control technologies dedicated to support of the ZBB EnerSection as well as products designed for the renewable energy, alternative energy and power quality markets · Continuous enhancement of the existing product lines. The goal of these initiatives is to substantially reduce manufacturing costs, improve performance, reduce cost of ownership and expand the capabilities of our products. Our advanced engineering and development expense and cost of engineering and development revenues totaled approximately $5.4 million and $7.2 million in the years ended June 30, 2013 and 2012, respectively. We also had engineering and development revenues of approximately $400,000 and $2.5 million in the years ended June 30, 2013 and 2012, respectively. Employees ZBB currently has an aggregate of 69 full time employees, of which 67 are located at our U.S. manufacturing and corporate headquarters in Wisconsin, and two are employed at our Research and Development facility in Australia. Tier Electronics has 9 full time employees at its manufacturing facility in Menomonee Falls, WI.We expect staffing numbers to increase as our business grows and new production equipment is deployed in accordance with our business expansion plans. Available Information Our Annual Report on Form 10-K, our Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K that we may file or furnish to the SEC pursuant to Sections 13(a) or 15(d) of the Securities Exchange Act of 1934 as well as any amendments to any of those reports are available free of charge on or through our website as soon as reasonably practicable after we file them with or furnish them to the SEC electronically.Our website is located at www.zbbenergy.com.In addition, you may receive a copy of any of our reports free of charge by contacting our Investor Relations department at our corporate headquarters. 10 Item 1A.Risk Factors We operate in a rapidly changing environment that involves a number of risks, some of which are beyond our control. This discussion highlights some of the risks which may affect future operating results. These are the risks and uncertainties we believe are most important for you to consider. We cannot be certain that we will successfully address these risks. If we are unable to address these risks, our business may not grow, our stock price may suffer and we may be unable to stay in business. Additional risks and uncertainties not presently known to us, which we currently deem immaterial or which are similar to those faced by other companies in our industry or business in general, may also impair our business operations. Our stock price could be volatile and our trading volume may fluctuate substantially. The price of our common stock has been and may in the future continue to be extremely volatile, with the sale price fluctuating from a low of $0.18 to a high of $6.00 since June 18, 2007, the first day our stock was traded on the NYSE MKT (formerly NYSE Amex).Many factors could have a significant impact on the future price of our common stock, including: · the various risks and uncertainties discussed below; · general domestic and international economic conditions and other external factors; · general market conditions; and · the degree of trading liquidity in our common stock. In addition, the stock market has from time to time experienced extreme price and volume fluctuations.This volatility has had a significant effect on the market price of securities issued by many companies which may be unrelated to the operating performance of those particular companies.These broad market fluctuations may adversely affect our share price, notwithstanding our operating results. For the three-month period ended June 30, 2013, the daily trading volume for shares of our common stock ranged from 23,200 to 3,104,400 shares traded per day, and the average daily trading volume during such three-month period was 407,258 shares traded per day. Accordingly, our investors who wish to dispose of their shares of common stock on any given trading day may not be able to do so or may be able to dispose of only a portion of their shares of common stock. We have incurred losses and anticipate incurring continuing losses. For the year ended June 30, 2013, we had revenues of $7,723,699. During this period, we had a net loss of $11,878,915 after deducting the net loss attributable to the noncontrolling interest. For the year ended June 30, 2012, we had revenues of $4,805,568. During this period, we had a net loss of $13,710,226. There can be no assurance that we will have income from operations or net income in the future.As of June 30, 2013 we had an accumulated deficit of $80,932,824. We anticipate that we will continue to incur losses until we can produce and sell a sufficient number of our systems to be profitable. However, we cannot predict when we will operate profitably, if ever. Even if we do achieve profitability, we may be unable to sustain or increase our profitability in the future. We need additional financing. We have incurred losses since inception and expect to continue to incur losses until we are able to significantly grow our revenues.Accordingly we need additional financing to remain in operation and to maintain and expand our business, and such financing may not be available on favorable terms, if at all.In the event that we issue any additional equity securities, investors’ interests in the Company will be diluted and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold.Further, any such issuance may result in a change in control. If we are unable to obtain the necessary funds on acceptable terms, we may not be able to: · remain in operation; · execute our growth plan; · take advantage of future opportunities; or · respond to customers and competition. 11 We may issue debt and/or senior equity securities in the future which would be senior to our common stock upon liquidation.Upon liquidation, holders of our debt securities, senior equity securities and lenders with respect to other borrowings will receive distributions of our available assets prior to the holders of our common stock. 12 Our industry is highly competitive and we may be unable to successfully compete. We compete in the market for renewable energy products and services which is intensely competitive.Evolving industry standards, rapid price changes and product obsolescence also impact the market. Our competitors include many domestic and foreign companies, most of which have substantially greater financial, marketing, personnel and other resources than we do.Our current competitors or new market entrants could introduce new or enhanced technologies, products or services with features that render our technologies, products or services obsolete or less marketable.Our success will be dependent upon our ability to develop products that are superior to existing products and products introduced in the future, and which are cost effective. In addition, we may be required to continually enhance any products that are developed as well as introduce new products that keep pace with technological change and address the increasingly sophisticated needs of the marketplace. Even if our current technologies prove to be commercially feasible, there is extensive research and development being conducted on alternative energy sources that may render our technologies and protocols obsolete or otherwise non-competitive. There can be no assurance that we will be able to keep pace with the technological demands of the marketplace or successfully develop products that will succeed in the marketplace. As a small company, we will be at a competitive disadvantage to most of our competitors, which include larger, established companies that have substantially greater financial, technical, manufacturing, marketing, distribution and other resources than us. There can be no assurance that we will have the capital resources available to undertake the research which may be necessary to upgrade our equipment or develop new devices to meet the efficiencies of changing technologies. Our inability to adapt to technological change could have a materially adverse effect on our results of operations. Our ability to achieve significant revenue growth will be dependent on the successful commercialization of our new products, including our third generation ZBB EnerStore zinc bromide flow battery and ZBB EnerSection power and energy control center. We anticipate that a substantial majority of our revenue in fiscal year 2014 will come from new products, including our third generation ZBB EnerStore zinc bromide flow battery and ZBB EnerSection power and energy control center.If these new products do not meet with market acceptance, our business, financial condition and results of operations will be adversely affected.A number of factors may affect the market acceptance of our new products, including, among others: · the price of our products relative to other products either currently available or subsequently introduced; · the perception by potential customers and strategic partners of the effectiveness of our products for their intended purposes; · our ability to fund our manufacturing, sales and marketing efforts; and · the effectiveness of our sales and marketing efforts. Our products are and will be sold in new and rapidly evolving markets.As such, we cannot accurately predict the extent to which demand for these products will increase, if at all.We do not know whether our targeted customers will accept our technology or will purchase our products in sufficient quantities to allow our business to grow.To succeed, demand for our products must increase significantly in existing markets, and there must be strong demand for products that we introduce in the future.The commercial success of our new products is also dependent on the design and development of an efficient and cost-effective means to integrate such products into existing electrical systems. To achieve profitability, we will need to lower our costs and increase our margins, which we may not be able to do. To achieve profitability we will need to lower our costs and increase our margins.A major focus for us for fiscal 2014 is to improve our global supply chain and reduce our costs.These efforts may fail due to unforeseen factors. Our failure to lower our costs could make our products less competitive and harm our ability to grow our revenues.Our inability to lower our costs and increase our margins could have a materially adverse effect on our results of operations. If our products do not perform as planned, we could experience increased costs, lower margins and harm to our reputation. We anticipate that a substantial majority of our revenue in fiscal year 2014 will come from new products, including our third generation ZBB EnerStore zinc bromide flow battery and ZBB EnerSection power and energy control center.The failure of these or other products to perform as planned could result in increased costs, lower margins and harm to our reputation which could have a material adverse effect on our business and financial results. To succeed, we will need to rapidly grow and we may not be successful in managing this rapid growth. In order to successfully grow our revenues and become profitable, we will need to grow rapidly but if we fail to effectively manage this growth; our business could be adversely affected.Rapid growth will place significant demands on our management, operational and financial infrastructure. If we do not effectively manage our growth, we may fail to timely deliver products to our customers in sufficient volume or the quality of our products could suffer, which could negatively affect our operating results. To effectively manage this growth, we will need to hire additional personnel, and we will need to continue to improve our operational, financial and management controls and our reporting systems and procedures.As we move forward in commercializing our new products, we will also need to effectively manage our manufacturing and marketing needs, which represent new areas of oversight for us.These additional employees, systems enhancements and improvements will require significant capital expenditures and management resources. Failure to successfully implement these improvements could hurt our ability to manage our growth and our financial position. 13 Our relationships with our strategic partners may not be successful and we may not be successful in establishing additional partnerships, which could adversely affect our ability to commercialize our products and services. An important element of our business strategy is to enter into strategic partnerships with partners who can assist us in achieving our business goals.We are currently a party to several strategic partnership arrangements and any disruption in these collaborations could be detrimental to our business.We expect to seek additional collaborators or strategic partners due the expense, effort and expertise required to develop market and commercialize our products and our limited resources, but we may not be successful in our efforts to establish additional strategic partnerships and arrangements. If we are unable to reach agreements with suitable strategic partners, we may fail to meet our business objectives for the commercialization of our products. The terms of any additional strategic partnerships or other arrangements that we establish may not be favorable to us. Our inability to successfully implement strategic partnerships and arrangements could adversely affect our business, financial condition and results of operations. Shortages or delay of supplies of component parts may adversely affect our operating results until alternate sources can be developed. Our operations are dependent on the ability of suppliers to deliver quality components, devices and subassemblies in time to meet critical manufacturing and distribution schedules. If we experience any constrained supply of any such component parts, such constraints, if persistent, may adversely affect operating results until alternate sourcing can be developed. There may be an increased risk of supplier constraints in periods where we are increasing production volume to meet customer demands. Volatility in the prices of component parts, an inability to secure enough components at reasonable prices to build new products in a timely manner in the quantities and configurations demanded or, conversely, a temporary oversupply of these parts, could adversely affect our future operating results. We have no experience manufacturing our products on a large-scale basis and may be unable to do so at our manufacturing facilities. To date, we have achieved only very limited production of our energy storage systems and have no experience manufacturing our products on a large-scale basis. We believe our current facilities in Menomonee Falls, Wisconsin, are sufficient to allow us to significantly increase production of our products. However, there can be no assurance that our current facilities, even if operating at full capacity, will be adequate to enable us to produce the energy storage systems in sufficient quantities to meet hoped for future orders. Our inability to manufacture a sufficient number of units on a timely basis would have a material adverse effect on our business prospects, financial condition and results of operations.In addition, even if we are able to meet production requirements, we may not be able to achieve margins that enable us to become profitable. Our China joint venture could be adversely affected by the laws and regulations of the Chinese government, our lack of decision-making authority and disputes between us and the Joint Venture. The China market has a large inherent need for advanced energy storage and power electronics and is likely to become the world’s largest market for energy storage.To take advantage of this opportunity, in November 2011, we established a joint venture to develop, produce, sell, distribute and service advanced storage batteries and power electronics in China (the “Joint Venture”). However, achieving the anticipated benefits of the Joint Venture is subject to a number of risks and uncertainties. The Joint Venture has (1) an exclusive royalty-free license to manufacture and distribute our third generation ZBB EnerStore zinc bromide flow battery and ZBB EnerSection power and energy control center (up to 250KW) (the “Products”) in mainland China in the power supply management industry and (2) a non-exclusive royalty-free license to manufacture and distribute the Products in Hong Kong and Taiwan in the power supply management industry. Although the Joint Venture partners are contractually restricted from using our intellectual property outside of the Joint Venture, there is always a general risk associated with sharing intellectual property with third parties and the possibility that such information may be used and shared without our consent. Moreover, China laws that protect intellectual property rights are not as developed and favorable to the owner of such rights as are U.S. laws. If any of our intellectual property rights are used or shared without our approval in China, we may have difficulty in prosecuting our claim in an expeditious and effective manner. Difficulties or delays in enforcing our intellectual property rights could have a material adverse effect on our business and prospects. 14 As a general matter, there are substantial uncertainties regarding the interpretation and application of China laws and regulations, including, but not limited to, the laws and regulations governing the anticipated business of the Joint Venture and the protection of intellectual property rights.These laws and regulations are sometimes vague and may be subject to future changes, and their official interpretation and enforcement may involve substantial uncertainty.The effectiveness of newly enacted laws, regulations or amendments may be delayed, resulting in detrimental reliance by foreign investors. New laws and regulations that affect existing and proposed future businesses may also be applied retroactively.The unpredictability of the interpretation and application of existing and new China laws and regulations will pose additional challenges for us as we seek to develop and grow the Joint Venture’s business in China.Our failure to understand these laws or an unforeseen change in a law or the application thereof could have an adverse effect on the Joint Venture. The success of the Joint Venture will depend in part on continued support of “new energy” initiatives by the government of China that includes requirements for products like ours.Should the government change its policies in an unfavorable manner the anticipated demand for the Joint Venture’s products in China may fail to materialize. The Joint Venture may have economic, tax or other business interests or goals which are inconsistent with our business interests or goals, and may be in a position to take actions contrary to our policies or objectives.Disputes between us and the Joint Venture partners may result in litigation or arbitration that could be costly and divert the attention of our management and key personnel from focusing their time and effort on our day to day business.In addition, we may, in certain circumstances, be liable for the actions of the Joint Venture. The Joint Venture is a new business in China.As with any new business, there will be many challenges facing the Joint Venture, including establishing successful manufacturing capabilities, developing a market for the Joint Venture’s products, obtaining requisite governmental approvals and permits, implementation of an untested business plan, and securing adequate funding for working capital and growth.Failure to overcome any of these or any other challenges facing the Joint Venture could result in its failure. Business practices in Asia may entail greater risk and dependence upon the personal relationships of senior management than is common in North America, and therefore some of our agreements with other parties in China and South Korea could be difficult or impossible to enforce. We are increasing our business activities in Asia.The business culture in parts of Asia is, in some respects, different from the business cultures in Western countries. Personal relationships among business principals of companies and business entities in Asia are very significant in their business cultures. In some cases, because so much reliance is based upon personal relationships, written contracts among businesses in Asia may be less detailed and specific than is commonly accepted for similar written agreements in Western countries. In some cases, material terms of an understanding are not contained in the written agreement but exist only as oral agreements. In other cases, the terms of transactions which may involve material amounts of money are not documented at all. In addition, in contrast to the Western business environment where a written agreement specifically defines the terms, rights and obligations of the parties in a legally-binding and enforceable manner, the parties to a written agreement in Asia may view that agreement more as a starting point for an ongoing business relationship which will evolve and undergo ongoing modification over time. As a result, any contractual arrangements we enter into with a counterparty in Asia may be more difficult to review, understand and/or enforce. Our success depends on our ability to retain our managerial personnel and to attract additional personnel. Our success depends largely on our ability to attract and retain managerial personnel.Competition for desirable personnel is intense, and there can be no assurance that we will be able to attract and retain the necessary staff.The loss of members of managerial staff could have a material adverse effect on our future operations and on successful development of products for our target markets.The failure to maintain management and to attract additional key personnel could materially adversely affect our business, financial condition and results of operations. We market and sell, and plan to market and sell, our products in numerous international markets. If we are unable to manage our international operations effectively, our business, financial condition and results of operations could be adversely affected. We market and sell, and plan to market and sell, our products in a number of foreign countries, including China, Australia, South Africa, Canada, European Union countries, the United Kingdom, Italy, Chile, Brazil, India, Mexico as well as Puerto Rico, various Caribbean island nations and various southeast Asia countries, and we are therefore subject to risks associated with having international operations. Risks inherent in international operations include, but are not limited to, the following: 15 · changes in general economic and political conditions in the countries in which we operate; · unexpected adverse changes in foreign laws or regulatory requirements, including those with respect to renewable energy, environmental protection, permitting, export duties and quotas; · trade barriers such as export requirements, tariffs, taxes and other restrictions and expenses, which could increase the prices of our products and make us less competitive in some countries; · fluctuations in exchange rates may affect demand for our products and may adversely affect our profitability; · difficulty of, and costs relating to compliance with, the different commercial and legal requirements of the overseas markets in which we offer and sell our products; · inability to obtain, maintain or enforce intellectual property rights; and · difficulty in enforcing agreements in foreign legal systems. Our business in foreign markets requires us to respond to rapid changes in market conditions in these countries. Our overall success as a global business depends, in part, on our ability to succeed in differing legal, regulatory, economic, social and political conditions. We may not be able to develop and implement policies and strategies that will be effective in each location where we do business, which in turn could adversely affect our business, financial condition and results of operations. Our financial results may vary significantly from period-to-period due to long and unpredictable sales cycles for some of our products and the cyclical nature of certain end-markets into which we sell our products, which may in turn lead to volatility in our stock price. The amount and timing of our revenue recognition from sales to our customers is difficult to predict. We are often required to invest significant time to educate our customers about the use and benefits of our products, including their technical and performance characteristics. Customers typically undertake a significant evaluation process that has in the past resulted in a lengthy sales cycle for us, typically many months.If our revenue falls below our expectations or is delayed in any given period, we may not be able to reduce proportionately our operating expenses for that period. Accordingly, we believe that quarter-to-quarter comparisons of our operating results are not necessarily meaningful and that these comparisons cannot be relied upon as indicators of future performance. Businesses and consumers might not adopt alternative energy solutions as a means for obtaining their electricity and power needs, and therefore our revenues may not increase, and we may be unable to achieve and then sustain profitability. On-site distributed power generation solutions, such as fuel cell, photovoltaic and wind turbine systems, which utilize our energy storage systems, provide an alternative means for obtaining electricity and are relatively new methods of obtaining electrical power that businesses may not adopt at levels sufficient to grow this part of our business. Traditional electricity distribution is based on the regulated industry model whereby businesses and consumers obtain their electricity from a government regulated utility. For alternative methods of distributed power to succeed, businesses and consumers must adopt new purchasing practices and must be willing to rely upon less traditional means of purchasing electricity.We cannot assure you that businesses and consumers will choose to utilize on-site distributed power at levels sufficient to sustain our business in this area. The development of a mass market for our products may be impacted by many factors which are out of our control, including: · market acceptance of fuel cell, photovoltaic and wind turbine systems that incorporate our products; · the cost competitiveness of these systems; · regulatory requirements; and · the emergence of newer, more competitive technologies and products. If a mass market fails to develop or develops more slowly than we anticipate, our business, financial condition and results of operations could be materially adversely affected. The success of our business depends on our ability to develop and protect our intellectual property rights, which could be expensive. Our ability to compete effectively will depend, in part, on our ability to protect our proprietary technologies, systems designs and manufacturing processes. While we have attempted to safeguard and maintain our proprietary rights, there can be no assurance we have been or will be completely successful in doing so. We rely on patents, trademarks, and policies and procedures related to confidentiality to protect our intellectual property. However, most of our intellectual property is not covered by any patents or patent applications. Moreover, there can be no assurance that any of our pending patent applications will issue or, in the case of patents issued or to be issued, that the claims allowed are or will be sufficient to protect our technology or processes. Even if all of our patent applications are issued, our patents may be challenged or invalidated. Patent applications filed in foreign countries may be subject to laws, rules and procedures that are substantially different from those of the United States, and any resulting foreign patents may be difficult and expensive to enforce. 16 While we take steps to protect our proprietary rights to the extent possible, there can be no assurance that third parties will not know, discover or develop independently equivalent proprietary information or techniques, that they will not gain access to our trade secrets or disclose our trade secrets to the public. Therefore, we cannot guarantee that we can maintain and protect unpatented proprietary information and trade secrets. Misappropriation of our intellectual property could have an adverse effect on our competitive position and may cause us to incur substantial litigation costs. We may be subject to claims that we infringe the intellectual property rights of others, and unfavorable outcomes could harm our business. Our future operations may be subject to claims, and potential litigation, arising from our alleged infringement of patents, trade secrets or copyrights owned by other third parties. We intend to fully comply with the law in avoiding such infringements. However, we may become subject to claims of infringement, including such claims or litigation initiated by existing, better-funded competitors. We could also become involved in disputes regarding the ownership of intellectual property rights that relate to our technologies. These disputes could arise out of collaboration relationships, strategic partnerships or other relationships. Any such litigation could be expensive, take significant time, and could divert management’s attention from other business concerns. Our failure to prevail in any such legal proceedings, or even the mere occurrence of such legal proceedings, could substantially affect our ability to meet our expenses and continue operations. If our shareholders’ equity falls below the minimum requirement or we otherwise fail to satisfy all required continued listing requirements, our common stock may be delisted from the NYSE MKT, which would cause our common stock to become less liquid. Our shares have been listed on the NYSE MKT (formerly the NYSE Amex) since June 18, 2007.We are required to comply with all reporting and listing requirements on a timely manner and maintain our corporate governance and independent director standards. The NYSE MKT imposes, among other requirements, listing maintenance standards including minimum shareholders’ equity, minimum stock price and market capitalization requirements. If we are unable to remain in compliance with applicable listing requirements and our common stock is delisted by NYSE MKT, it could lead to a number of negative implications, including reduced liquidity in our common stock and greater difficulty in obtaining financing. There can be no assurance that our common stock will remain eligible for trading on the NYSE MKT. We may engage in acquisitions that could disrupt our business, cause dilution to our stockholders and reduce our financial resources. In the future, we may enter into transactions to acquire other businesses, products or technologies. If we do identify suitable candidates, we may not be able to make such acquisitions on favorable terms or at all.Any acquisitions we make may not strengthen our competitive position, and these transactions may be viewed negatively by customers or investors.We may decide to incur debt in connection with an acquisition or issue our common stock or other securities to the stockholders of the acquired company, which would reduce the percentage ownership of our existing stockholders.We could incur losses resulting from undiscovered liabilities of the acquired business that are not covered by the indemnification we may obtain from the seller.In addition, we may not be able to successfully integrate the acquired personnel, technologies and operations into our existing business in an effective, timely and non-disruptive manner.Acquisitions may also divert management from day-to-day responsibilities, increase our expenses and reduce our cash available for operations and other uses.We cannot predict the number, timing or size of future acquisitions or the effect that any such transactions might have on our operating results. We have never paid cash dividends and do not intend to do so. We have never declared or paid cash dividends on our common stock. We currently plan to retain any earnings to finance the growth of our business rather than to pay cash dividends. Payments of any cash dividends in the future will depend on our financial condition, results of operations and capital requirements, as well as other factors deemed relevant by our board of directors. Item 1B. Unresolved Staff Comments Not Applicable. 17 Item 2. Properties Wisconsin U.S.A. Properties The Company’s primary manufacturing and administrative facility is located at N93 W14475 Whittaker Way, Menomonee Falls, Wisconsin.The Company owns this facility which has approximately 72,000 square feet of space. We believe this facility has manufacturing capacity for up to $45 million of annual product sales. Tier Electronics LLC leases its facility located in Menomonee Falls, Wisconsin under a lease agreement expiring December 31, 2014.The current rental is $84,000 per annum and is subject to a CPI adjustment at renewal.The Company is required to pay real estate taxes and other occupancy costs related to the facility.The property is approximately 10,400 square feet and is used to house Tier Electronics LLC’s production, assembly and administration headquarters.We believe this facility has manufacturing capacity for up to $5 million of annual product sales. Bibra Lake, Western Australia (Leasehold) In 2001 our Australian subsidiary, moved into new, leased, self-contained research and development facilities in Bibra Lake, Western Australia after previously occupying leased laboratory and workshop facilities. This facility also provides the engineering support for Australian and Southeast Asia sales as well as a marketing base for the Company in this region. The current rental is $102,420 per annum (A$96,807, subject to annual CPI adjustments expiring on October 31, 2016). Item 3. Legal Proceedings Not applicable. Item 4. Mine Safety Disclosures Not applicable. 18 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Common Stock of the Company has traded on the NYSE MKT (formerly the American Stock Exchange) under the name ZBB Energy Corporation (Symbol: ZBB) since June 18, 2007. The following table sets forth for the periods indicated the range of high and low reported sales price per share of our common stock as reported on NYSE MKT. High ($) Low ($) Fourth Quarter Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter As of September 30, 2013, the Company had 827 shareholders of record. These shareholders of record do not include non-registered stockholders whose shares are held in “nominee” or “street name.” We have not declared or paid cash dividends on our common stock and do not anticipate paying any cash dividends in the foreseeable future. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities During the year ended June 30, 2013, pursuant to a services agreement we issued to the subject service provider as partial consideration for services to be rendered to us under the agreement three year warrants to purchase 106,500 shares of our common stock at exercise prices of $0.42 and $1.00 per share.These warrants and the shares of Common Stock issuable upon exercise of the warrants were issued upon the exemption from the registration provisions of the Securities Act of 1933 provided for by Section 4(2) thereof for transactions not involving a public offering. Use of this exemption is based on the following facts: · Neither we nor any person acting on our behalf solicited any offer to buy nor sell securities by any form of general solicitation or advertising. · At the time of the purchase, the service provider was an accredited investor, as defined in Rule 501(a) of the Securities Act. · The service provider has had access to information regarding the Company and is knowledgeable about us and our business affairs. · The warrants were issued with a restrictive legend stating that the warrants and the underlying shares of common stock may only be disposed of pursuant to an effective registration or exemption from registration in compliance with federal and state securities laws. 19 Item 6. Selected Financial Data Not applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with our Consolidated Financial Statements and related Notes included elsewhere in this Annual Report on Form 10-K.Some of the information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this report includes forward-looking statements based on our current management’s expectations.There can be no assurance that actual results, outcomes or business conditions will not differ materially from those projected or suggested in such forward-looking statements as a result of various factors, including, the risks and uncertainties discussed in the Risk Factors section of this Annual Report on Form 10-K. Overview ZBB Energy Corporation (“We,” “Us,” “Our,” “ZBB” or the “Company”) develops and manufactures modular, scalable and environmentally friendly power systems (ZBB EnerSystem) based upon the Company’s proprietary zinc bromide rechargeable electrical energy storage technology. We provide advanced electrical power management platforms targeted at the growing global need for distributed renewable energy, energy efficiency, power quality, and grid modernization.We have developed a portfolio of intelligent power management platforms that directly integrate multiple renewable and conventional onsite generation sources with rechargeable zinc bromide flow batteries and other storage technology. We also offer advanced systems to directly connect wind and solar equipment to the grid and systems that can form various levels of micro-grids.We have also developed hybrid vehicle control systems and power quality products. These platforms provide a wide range of renewable energy solutions in global markets for utility, governmental, commercial, industrial and residential customers. On August 30, 2011, we entered into agreements providing for establishment of a joint venture to develop, produce, sell, distribute and service advanced storage batteries and power electronics in China (the “Joint Venture”).Joint Venture partners include ZBB PowerSav Holdings Limited, AnHui Xinlong Electrical Co. and Wuhu Huarui Power Transmission & Transformation Engineering Co. The Joint Venture was established in November 2011 and operates through a jointly owned company located in Wuhu City, Anhui Province named Anhui Meineng Store Energy Co., Ltd. (the “JV Company”).The JV Company will initially assemble and ultimately manufacture the Company’s products for sale in the power management industry on an exclusive basis in mainland China and on a non-exclusive basis in Hong Kong and Taiwan. The JV Company has been capitalized with approximately $13.6 million of equity capital, which includes approximately $9.5 million of cash and a contribution of technology from us to the JV Company via a license agreement (the “License Agreement”) valued at approximately $4.1 million by the JV Company.Our indirect interest in the JV Company equals approximately 33%. Our investment in the JV Company was made through ZBB PowerSav Holdings Limited, a Hong Kong limited liability company, a holding company formed with PowerSav New Energy Holdings Limited (“Hong Kong Holdco”).We own 60% of Hong Kong Holdco’s equity interests.We have the right to appoint a majority of the members of the Board of Directors of Hong Kong Holdco and Hong Kong Holdco has the right to appoint a majority of the members of the Board of Directors of the JV Company. Pursuant to a management services agreement Hong Kong Holdco will provide certain management services to the JV Company in exchange for a management services fee equal to five percent of the JV Company’s net sales for the first five years and three percent of the JV Company’s net sales for the subsequent three years. Pursuant to the License Agreement, the Company has granted to the JV Company (1) an exclusive royalty-free license to manufacture and distribute our Version 3 battery Module and ZBB EnerSection POWR PECC (up to 250KW) (the “Products”) in mainland China in the power supply management industry and (2) a non-exclusive royalty-free license to manufacture and distribute the Products in Hong Kong and Taiwan in the power supply management industry. 20 Pursuant to a research and development agreement, the JV Company may request us to provide research and development services upon commercially reasonable terms and conditions.The JV Company would pay our fully-loaded costs and expenses incurred in providing such services. New Accounting Pronouncements Refer to Note 1 of the Notes to Consolidated Financial Statements for a discussion of recently issued accounting pronouncements. Critical Accounting Policies and Estimates The preparation of our financial statements conforms to accounting principles generally accepted in the United States of America, which requires management, in applying our accounting policies, to make estimates and judgments that have an important impact on our reported amounts of assets, liabilities, revenue, expenses and related disclosures at the date of our financial statements. On an on-going basis, management evaluates its estimates including those related to bad debts, inventory valuations, warranty obligations, asset impairments and income taxes. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from management’s estimates. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America and related disclosures require management to make estimates and assumptions. Critical Accounting Estimates Revenue Recognition Application of the accounting principles related to the measurement and recognition of revenue requires the company to make judgments and estimates. Even for the same product, the company often has to interpret contract terms to determine the appropriate accounting treatments. When services, installation and training etc., are rendered with product sales, the company determines whether the deliverables should be treated as separate units of accounting. When there are multiple transactions with the same customer, significant judgments should be made determines whether separate contracts are considered as part of one arrangement according to the contracts terms and conditions. When the installed equipment is accepted by customer in different periods, the company determines whether the completed project is able to be used by customer, whether the receivable is collectible and whether revenue is recognized by stages. Revenue recognition is also impacted by various factors, including the credit-worthiness of the customer. Estimates of these factors are evaluated periodically to assess the adequacy of the estimates. If the estimates were changed, revenue would be impacted. Excessand Obsolete Inventory We determine the amount of inventory that is excess and obsolete using estimates of future demand for individual components of raw materials and finished goods. To determine excess and obsolete inventory, we compare listings of existing piece parts and finished goods to future product demand and usage requirements. We record a full valuation allowance for inventory quantities on hand in excess of two years’ expected usage. We believe our accounting estimate related to excess and obsolete inventory is a critical accounting estimate because it requires us to make assumptions about future sales volumes and product mix, which can be highly uncertain. Changes in these estimates can have a material effect on our financial statements. Warranty Provision The Company's products are generally covered by a warranty for 12 months. The company accrues for warranty costs as part of cost of sales based on associated material costs, technical support labor costs, and associated overheads. If the company experiences an increase in warranty claims compared with the historical experience, or if the cost of servicing warranty claims is greater than expected, the company's gross margin could be adversely affected. Stock Based Compensation The Company’s Board of Directors approves grants of stock options to employees to purchase our common stock. Stock compensation expense is recorded based upon the estimated fair value of the stock option at the date of grant. The accounting estimate related to stock-based compensation is considered a "critical accounting estimate" because estimates are made in calculating compensation expense including expected option lives, forfeiture rates and expected volatility. Expected option lives are estimated using vesting terms and contractual lives. Expected forfeiture rates and volatility are calculated using historical information. Actual option lives and forfeiture rates may be different from estimates and may result in potential future adjustments which would impact the amount of stock-based compensation expense recorded in a particular period. 21 Results of Operations Year ended June 30, 2013 compared with the Year Ended June 30, 2012 Revenue: Our revenues for the years ended June 30, 2013 and June 30, 2012 were $7,723,699 and $4,805,568, respectively.The increase of $2,918,131 was the result of a $5,053,104 increase in commercial product sales and a $2,134,973 decrease in engineering and development revenues as compared to the year ended June 30, 2012.The increase in commercial product sales principally consisted of sales of ZBB EnerStore and ZBB EnerSection systems which we began selling in the quarter ended March 31, 2012 and sales attributable to our hybrid motor controllers.Engineering and development revenues for fiscal 2013 period consisted primarily of revenue recognized under a joint development and license agreement. Engineering and development revenues for fiscal 2012 consisted primarily of revenue recognized under the Honam Collaboration agreement which was recognized over the performance period through June 2012. Costs and Expenses: Total costs and expenses for the years ended June 30, 2013 and June 30, 2012 were $19,322,998 and $17,260,864, respectively.This increase of $2,062,134 in the year ended June 30, 2013 was primarily due to the following factors: · a $4,207,569 increase in costs of product sales was due to a $5 million increase in commercial product sales; · a $896,810 decrease in costs of engineering and development sales was due to decreased activities related to engineering and development agreements; · a $875,485 decrease in advanced engineering and development expenses was due to a decrease in ZBB EnerStore and ZBB EnerSection product development cost and a transition to commercial production and sales of these products. Other Expense: Total Other Expense for the year ended June 30, 2013 decreased by $710,652 to $1,008,247 from $1,718,899 for the year ended June 30, 2012 primarily as a result of a $1,352,785 decrease in interest expense and $582,150 increase in equity in loss of investee company. 22 Income Taxes (Benefit): Benefit for income taxes during the year ended June 30, 2013 decreased by $98,351 to $154,904 from $253,255 for the year ended June 30, 2012.Benefit for income taxes represents an estimate of a refundable research and development tax credit we expect to receive from the government of Australia for the fiscal year ended June 30, 2013 related to the qualified expenditures we incurred during the year ended June 30, 2013. Net Loss: Our net loss for the year ended June 30, 2013 decreased by $1,831,311 to $11,878,915 from the $13,710,226 net loss for the year ended June 30, 2012.This decrease in loss was primarily the result of increases in revenues and decreases in expenses as described above. Liquidity and Capital Resources Since our inception, our research, advanced engineering and development, and operations have been primarily financed through debt and equity financings, and engineering, government and other research and development contracts.Total cumulative paid-in capital as of June 30, 2013 was $86,349,444 and $81,093,292 as of June 30, 2012.We had a cumulative deficit of $80,932,824 as of June 30, 2013 compared to a cumulative deficit of $69,053,909 as of June 30, 2012.At June 30, 2013 we had a working capital deficit of $175,857 compared to June 30, 2012 working capital of $5,727,309.Our shareholders’ equity as of June 30, 2013 and June 30, 2012 was $3,822,202 and $10,454,462, respectively. On March 13, 2013 the Company entered into a common stock purchase agreement (the “Aspire Purchase Agreement”) with Aspire Capital Fund, LLC, an Illinois limited liability company, under which Aspire Capital committed for a two year period to purchase up to $10 million of ZBB Energy common stock based on prevailing market prices over a period preceding each sale, subject to certain terms and conditions. On March 19, 2013 the Company issued 1,725,490 shares to Aspire Capital in consideration for Aspire Capital’s entry into the Aspire Purchase Agreement and Aspire Capital purchased 2,941,176 shares for $1,000,000 pursuant to the agreement at $0.34 per share. On March 25, 2013 and March 26, 2013, Aspire Capital purchased a total of 4,963,600 shares pursuant to the Aspire Purchase Agreement at a price per share of $0.30 for a total purchase price of $1,500,000. Aspire Capital purchased 500,000 shares at a per share price of $0.30 for a total purchase price of $151,750 on April 4, 2013; 450,000 shares at a per share price of $0.3331 for a total purchase price of $149,895 on April 12, 2013; and 350,000 shares at a per share price of $0.2919 for a total purchase price of $102,165 on May 3, 2013. The Company entered into a revolving and term credit agreement of $1,140,000 with a bank on April 12, 2013 to finance accounts receivable and inventory related to one specific foreign customer.Under the terms of the agreement, the Company can borrow up to 90% of accounts receivable and 75% of inventory, both for one specific foreign customer to finance accounts receivable and inventory related to one specific foreign customer.The line of credit is guaranteed by the Export-Import Bank of the United States.The interest rate for outstanding balances is prime rate plus 1.5% with a floor of 4.75%.The line of credit is secured by substantially all assets of the Company.Advances under the line of credit are due upon the earlier of payment by the customer or October 12, 2013. The due date was extended to January 1, 2014 on September 27, 2013. Additional advances are not permitted under the revised agreement. At June 30, 2013, our principal sources of liquidity were our cash and cash equivalents which totaled $1,156,021, accounts receivable of $446,925 and the Aspire Purchase Agreement. Through June 30, 2013 the Company had issued a total of $2,903,810 of shares of common stock under this facility and $7,096,190 remained available.In accordance with applicable NYSE MKT rules, shareholder approval will be required for the Company to sell in excess of 15,521,706 shares pursuant to the Aspire Purchase Agreement.Through June 30, 2013 the Company had issued a total of 10,930,266 shares pursuant to the Aspire Purchase Agreement and had the ability to sell up to 4,591,440 additional shares under the Aspire Purchase Agreement. The Company has not made any additional sales to Aspire under the Agreement since June 30, 2013. In light of limitations on the Company’s ability to continue to effectively use the Aspire Purchase Agreement, including NYSE MKT limitations and SEC registration requirements, the Company has no current plans to sell any additional shares under the agreement. 23 In June 2012 we completed an underwritten public offering of 31,600,000 shares of common stock at a price to the public of $0.38 per share for net proceeds of $10.7 million.In connection with the offering, the Company granted the underwriter warrants to purchase 2,895,303 shares of common stock at an exercise price of $0.475 per share.These warrants expire on June 13, 2017.The estimated fair value of these warrants was $1,024,726, as determined using the Black-Scholes methodology (assuming estimated volatility of 100.86%, risk-free interest rate of 0.71%, expected dividend yield of 0.0%). This amount was recorded as both an increase to additional paid-in capital and as a non-cash issuance cost of the financing transaction.During the year ended June 30, 2012 we also sold an additional 11,478,666 shares of common stock in various transactions for net proceeds of $4.8 million. In July 2012 the underwriter for the Company’s June 2012 underwritten public offering exercised substantially all of its over-allotment option and purchased an additional 4,591,287 shares of the Company's common stock. The net proceeds to the Company from this issuance were $1.6 million after deducting approximately $143,000 in offering expenses. We believe that cash and cash equivalents on hand at June 30, 2013, plus proceeds from a $3 million preferred equity financing that closed on September 27, 2013, and other potential sources of cash, will be sufficient to fund our current operations through the second quarter of fiscal year 2014 and we will require additional investment capital or other funding to maintain our operations thereafter. Accordingly, the Company is actively exploring various alternatives including strategic partnership transactions that may be available to the Company.We are currently in active discussions with several parties regarding potential strategic partnership and/or license and development transactions.However, we have no binding commitments for any transactions at this time and there can be no assurance that we will consummate any transaction. If we are unable to obtain such needed capital, we may not be able to: · remain in operation; · execute our growth plan; · take advantage of future opportunities; or · respond to customers and competition. Operating Activities Our operating activities used net cash of $10,258,386 for the year ended June 30, 2013.Cash used in operations resulted from a net loss of $12,452,642 reduced by $3,155,067 in non-cash adjustments and increased by $960,811 in net increases in working capital.Non-cash adjustments included $785,260 of stock-based compensation expense, and $1,530,473 of depreciation and amortization expense.Net changes in working capital were primarily due to an increase in customer deposits of $878,953 offset by decreases in accounts payable of $1,328,097 and accrued expenses of $467,475. Investing Activities Our investing activities used net cash of $137,601 for the year ended June 30, 2013, used for the purchase of property and equipment. Financing Activities Our financing activities provided net cash of $3,730,936 for the year ended June 30, 2013.Net cash provided by financing activities was comprised principally of $4,648,499 in proceeds from the issuance of common stock, less common stock issuance costs of $177,607.We had repayments of $1,654,593 of principal on bank loans and notes payable less proceeds of $938,250 from the issuance of notes payable. Off-Balance Sheet Arrangements We had no off-balance sheet arrangements as of June 30, 2013. Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable for smaller reporting companies. Item 8. Financial Statements and Supplementary Data 24 INDEX TO FINANCIAL STATEMENTS ZBB ENERGY CORPORATION TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 26 Consolidated Balance Sheets as of June 30, 2013 and 2012 27 Consolidated Statements of Operations for the Years ended June 30, 2013 and 2012 28 Consolidated Statements of Comprehensive Loss for the Years ended June 30, 2013 and 2012 29 Consolidated Statements of Changes in Equity for the Years ended June 30, 2013 and 2012 30 Consolidated Statements of Cash Flows for the Years ended June 30, 2013 and 2012 31 Notes to Consolidated Financial Statements 32 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders, Audit Committee and Board of Directors ZBB Energy Corporation Menomonee Falls, Wisconsin We have audited the accompanying consolidated balance sheets of ZBB Energy Corporation (the "Company") as of June 30, 2013 and 2012, and the related consolidated statements of operations, comprehensive loss, changes in equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of ZBB Energy Corporation as of June 30, 2013 and 2012 and the results of its operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As described in Note 3 to the consolidated financial statements, the Company’s recurring operating losses, operating cash flow deficits, and accumulated deficit of $80,932,824 raise substantial doubt about the Company's ability to continue as a going concern.In order to sustain continued operations and meet its obligations, the Company is dependent on the availability of future funding and achieving profitability. Management’s plans in regard to these matters are also described in Note 3 to the consolidated financial statements.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Baker Tilly Virchow Krause, LLP Milwaukee, Wisconsin September 30, 2013 26 ZBB ENERGY CORPORATION Consolidated Balance Sheets Year ended June 30, Assets Current assets: Cash and cash equivalents $ $ Restricted cash on deposit Accounts receivable, net Inventories Prepaid and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company Intangible assets, net Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Bank loans and notes payable $ $ Accounts payable Accrued expenses Customer deposits Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable Total liabilities Equity Series A preferred stock ($0.01 par value, $10,000 face value) 10,000,000 authorized and no shares issued - - Common stock ($0.01 par value); 150,000,000 authorized, 88,538,801 and 72,977,248 shares issued and outstanding as of June 30, 2013 and 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 27 ZBB ENERGY CORPORATION Consolidated Statements of Operations Year ended June 30, Revenues Product sales $ $ Engineering and development Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Loss from Operations ) ) Other Income (Expense) Equity in loss of investee company ) ) Interest income Interest expense ) ) Other income (expense) ) Total Other Income (Expense) ) ) Loss before provision (benefit) for Income Taxes ) ) Provision (benefit) for Income Taxes ) ) Net loss ) ) Net loss attributable to noncontrolling interest Net Loss Attributable to ZBB Energy Corporation $ ) $ ) Net Loss per share Basic and diluted ) ) Weighted average shares-basic and diluted See accompanying notes to consolidated financial statements. 28 ZBB ENERGY CORPORATION Consolidated Statements of Comprehensive Loss Year ended June 30, Net loss $ ) $ ) Foreign exchange translation adjustments ) ) Comprehensive loss ) ) Net loss attributable to noncontrolling interest Comprehensive Loss Attributable to ZBB Energy Corporation $ ) $ ) See accompanying notes to consolidated financial statements. 29 ZBB Energy Corporation Consolidated Statements of Changes in Equity Preferred Stock Common Stock Additional Paid-in Capital Notes Receivable - Common Stock Treasury Stock Accumulated Deficit Accumulated Other Comprehensive (Loss) Noncontrolling Interest Shares Amount Shares Amount Balance: July 1, 2011 $ ) $ ) $ ) $ ) Net loss ) $ ) Net translation adjustment ) Warrants issued in connection with convertible debt Beneficial conversion on convertible debt Issuance of common stock, net of costs and underwriting fees Warrants issued to underwriters Issuance of preferred stock, net of issuance costs ) Stock-based compensation Retirement of treasury shares ) ) ) Interest on notes receivable - common stock ) Accretion of dividends on preferred stock ) Redemption of Preferred Stock ) ) Issuance of subsidiary shares to noncontrolling interest Balance: June 30, 2012 - ) ) Net loss ) ) Net translation adjustment ) Issuance of common stock, net of costs and underwriting fees Stock-based compensation Issuance of subsidiary shares to noncontrolling interest Balance: June 30, 2013 - $
